                Case 2:20-cv-00327-SGC Document 1 Filed 03/10/20 Page 1 of 7                                                                        FILED
                                                                                                                                           2020 Mar-11 AM 08:19
                                                                                                                                           U.S. DISTRICT COURT
                                                                                                                                               N.D. OF ALABAMA
Pro Se General Complaint fora Cjyjl Case CRev 10/16)




                                          United States District Court
                                               for the
                                                                ZJ2il
                                   NORTHERN DISTRICT OF ALABAMA
                                                                                                                                           ·, l

                                                                               }
Plaintiff                                                                      }
                                                                               }
                                                                               }
                                                                               }
                                                                               }
v.                                                                             } Case No.:
                                                                               }             (to be filled in by the Clerk's Office)


 /1 / ~I     ·'~a; 11:,/w-fz-;t ~{!lt;,foY..+Jtjlf"" JURY TRIAL                                     D       Yes         D       No
 V.)  vttV/.rf r          vo ;r                 }
          -=t. I.
           <")+'l re- -
                                                l}
                                                                               }   .
Defendant(s)                                                                   }
(Write thefull 11ame of each defendant who is being sued. If the names ofall
defendants ca1111ot fit in the space above or 011 page 2, please write "'see   }
attached" in the space and auach 011 additional page with the full list of     }
names)                                                                         }




                                                COMPLAINT FOR A CIVIL CASE

I.         The Parties to This Complaint

           A.         The Plaintiff
                      Name
                      Street Address                                                                                                   L

                      City and County
                      State and Zip Code
                      Telephone Number

          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint,
                     whether the defendant is an individual, a government agency, an organization or a
                     corporation, If you are suing an individual in his/her official capacity, include the
                     person's job or title, Attach additional pages if needed.


                                                               Page 1 of7
              Case 2:20-cv-00327-SGC Document 1 Filed 03/10/20 Page 2 of 7


Pro Se General Cornplajnt for a Cjyil Case (Rey 10116)




          Defendant No. I
                Name
                     Job or Title
                     Street Address
                     City and County
                     State and Zip Code




          Defendant No. 2
                Name
                     Job or Title
                     Street Address
                     City and County
                     State and Zip Code




          Defendant No. 3
                Name
                   · Job or Title
                     Street Address
                     City and County
                     State and Zip Code




          Defendant No. 4
                Name
                     Job or Title
                     Street Address
                     City and County
                     State and Zip Code




                                                         Page 2 of7
               Case 2:20-cv-00327-SGC Document 1 Filed 03/10/20 Page 3 of 7


Pro Se General Complaint for a Cjyjl Case <Rev I Oil 6)




           Defendant No. 5
                 Name
                      Job or Title
                      Street Address
                      City and County
                      State and Zip Code


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only these
          types of cases can be heard in federal court: a dispute that involves a right in the United
          States Constitution or a federal law (as opposed to a state law or local ordinance); a
          dispute that involves the United States of America (or any of its agencies, officers or
          employees in their official capacities) as a party; and a dispute between citizens of
          different states with an amount in controversy that is more than $75,000.

          What is the basis for federal court jurisdiction? (check all that apply)

           D Constitutional or Federal Question ig/USA Defendant D Diversity of citizenship

          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction is USA defendant

                     The Defendant(s)




          B.         If the Basis for Jurisdiction is a Constitutional or Federal Question

                      List the specific federal statutes, federal treaties, and/or provisions of the United
                      States Constitution that are at issue in this case.




                                                          Page 3 of7
               Case 2:20-cv-00327-SGC Document 1 Filed 03/10/20 Page 4 of 7

Pro Se General Complaint for a Cjyil Case (Rey 10/!6)




          C.         If the Basis for Jurisdiction is Diversity of Citizenship
                     I. The Plaintiff

                          The plaintiff, (name)Jl)a-s)[
                          State of (name)
                                                                      I <:2
                                                        ,!Ii_}__:}_ti.r'I C._
                                                                                      c.>e-f /        1s a citizen of the



                     2. The Defendant(s)
                          a. If the defendant is an individual
                               The defendant, (name) _ _ _ _ _ _ _ _ _ __                             is a citizen of the
                               State of (name) _ _ _ _ _ _ _ _ _ _ _ __                               Or is a citizen of
                               (foreign n a t i o n ) - - - - - - - - - - - - - -

                          b. If the defendant is a corporation

                               The defendant, (name} _ _ _ _ _ _ _ _ _ _ _ , is incorporated under
                               the laws of the State of (name)                                             , and has its
                               principal place of business in the State of (name} __________

                               Or       1s      incorporated       under        the      laws    of    (foreign   nation)
                               _ _ _ _ _ _ _ _ _ _ _ _ _ _ , and has its principal place of
                               business in (name} _____________


                         (If more than one defendant is named in the complaint, attach an additional
                         page providing the same information for each additional defendant.)

                    3.         The Amount in Controversy

                               The amount in controversy - the amount the plaintiff claims the defendant
                               owes or the amount that is at state - is more than $75,000, not counting
                               interest and costs of court, because: (explain)

                                                  .,   _)




III.     Statement of Claim


                                                             Page 4 of?
             Case 2:20-cv-00327-SGC Document 1 Filed 03/10/20 Page 5 of 7


Pro Se General Complaint for a Cjyil Case fRey 10/!6)




          Write a short and plain statement of the claim. Briefly state the facts showing that the
          plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the
          plaintiffs rights, including the dates and places of that involvement or conduct. If more
          than one claim is asserted, number each claim and write a short and plain statement of
          each c.laim in a separate paragraph. Attach additional pages if needed.
            ·;A e___.· £(_, [ [)· c                     ~ -L-t-:>Sric_
                                                            -r _.        1 · 1 ·r · ·
                                                                       ,Tl"LR~o1AY·1 "7
                                                                                                    / ·
                                                                                          J~~Jrtu--~+>~
                                                                                             /
          dj,ar) Q,j (_! ,(crv:---:-}y. £;,-/- 'j<Yfz<r~}h Q !;--{.~)(.'/
                                                        r)                                /   S U Vl<' h{e
                          rids., Zft (ii/ fAs.?- ;Id1r//im~,=f,.V-- 0 i.,-f-11. 1~:±0 b, c,Ju-~
             / l> (',7o/\C, L
           1)1 0 l #; ,;,,,., p·Y'-r1 lu.:-- ~J-4;__ Zh£-.:, ck ,,cJu+ Q~ff! e; 7It. ,;f / A.e....
            (e ·, f>v> J_,_,_J I.A- k ~i !1a.--i£- lv..{f. ?Jz... >J;{,u, · 11.:c
           ·h .:\ d- ""'=-t ,1.;._. /i1oclw 01'2 ·n a, ..,,,ctl1 ,.,__c.<,~ 7 h..-~:r


IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks for the court to
          order. Include any basis for claiming that the wrongs alleged are continuing at the. present
          time. Include the amounts of any actual damages claimed for the acts alleged and the
          basis for these amounts. Include any punitive (punishment) or exemplary (warning or
          deterrent) damages claimed, the amounts, and the reasons you claim you are entitled to
          actual or punitive money damages.




                                                             Page 5 of7
             Case 2:20-cv-00327-SGC Document 1 Filed 03/10/20 Page 6 of 7

Pm §e General Cornplajnt for a Cjvil Case (Rey 10/16)




V.        Certification and Closing

          Under Rule 11 of the Federal Rules of Civil Procedure, by signing below, I certify to the
          best of my knowledge, information, and belief that this complaint; (I) is not being
          presented for an improper purpose, such as to harass, cause unnecessary delay, or
          needlessly increase the cost of litigation; (2) is supported by existing law or by a non-
          frivolous argument for extending, modifying or reversing existing law; (3) the factual
          contentions have evidentiary support or, if specifically so identified, will likely have
          evidentiary support after a reasonable opportunity for further investigation or discovery;
          and (4) complies with the requirements of Rule 1 I.


I agree to provide the Clerk's Office with any changes to my address where case-related papers
may be served. I understand that my failure to keep a current address on file with the Clerk's
Office may result ih dismissal of my case.

First Name 'J)f{-1         Ld                                 .     Last
                                                                               '12
                                                                           N~m~ ' ~ 'c SS p /L(   .
           Addres~ I~~~~ r:S:L~('( Acii Cle
Mailing
City and State '      ;:£ ··
                         1                 .:=;,='-'
                                            7:os2( \
                                                     :o/~
                                                     f6
                                                                                       Zip Code   3   c i;)[   V
                 ,n ·o '
Telephone Numberc:X    - \ - ,                          -J-         3 (Il A


Signature                     £'
              ofplaintiff~j:J}i/~~~".12 !\Uk(  ~)
Date signed _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




**OPTIONAL**

You may request to receive electronic notifications. You may not file documents or
communicate with the court electronically. All documents must be submitted in paper and you
must serve the defendants.

Type of personal computer and related software/equipment required:

     •    Personal computer running a standard platform such as Windows or Mac OSX
     •    Internet access (high speed is recommended)
     •    A Web browser (Microsoft Internet Explorer 7.0 or 6.0 or Mozilla Firefox 2 or 1.5)
     •    Adobe Acrobat Reader is needed for viewing e-filed documents
     •    PACER account- Information and registration at www.pacer.gov

                                                                  Page 6 of7
             Case 2:20-cv-00327-SGC Document 1 Filed 03/10/20 Page 7 of 7


Pm Se General Complaint for a Cjyi! Case (Rev I0/16)




     • You will receive one "free" look of the document. Documents must be viewed within 14
       days. You must only single-click on the hyperlink to view.
Note: You must promptly notice the Clerk's Office, in writing, if there is a change in your
designated e-mail address. Failure to update your email address does not excuse failures to
appear or timely respond.
E-mail type:
             0 HTML - Recommended for most e-mail clients
             0 Plain Text - Recommended for e-mail accounts unable to process HTML e-mail

Conditioned upon the sufficiency of your electronic equipment which the court will test and
verify receipt, you will be allowed to receive electronic notifications.

By submitting this request , the undersigned consents to electronic service and waives the right to
personal service and service by first class mail pursuant to Rule 5(b)(2) of the Federal Rules of
Civil Procedure, except with regard to service of a summons and complaint.

When a filing is entered on the case docket, a party who is registered for electronic noticing will
receive a Notice of Electronic Filing in his/her designated e-mail account. The Notice will allow
one free look at the document, and any attached .pdf may be printed or saved.

IMPORTANT:

Messages sent to Yahoo or AOL accounts are frequently found in the spam folder until the court
is ~dded to your address book.


E-mail address designated for noticing:



Participant signature: _____________________________

Date:----------------------------------~




                                                       Page 7 of7
